The order of prohibition which is sought has relation to an application made by the defendant to the Supreme Court for an order requiring the district attorney of the county of Orange to grant the defendant and his attorney an inspection of the grand jury minutes. Prior to the application the indictment was transferred from the Supreme Court to the County Court of Orange county by an order of the Supreme Court pursuant to subdivision 6 of section 22 of the Code of Criminal Procedure. While the case is pending in the County Court the Supreme Court is without power to make the proposed order. (People v. Salamone, 221 App. Div. 758.) The application for an alternative order of prohibition is granted, returnable on May 6, 1935, Present — Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ. Settle order on notice.